Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 1 of 16

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

 

 

 

 

COUNTY OF NEW YORK
Surrogate's Court
x New Yor NANEOUS DEPT.
In the Matter of JUN 14 2016
FILED
DALIA GENGER, Clerk__
Trustee of the Orly Genger 1993 Trust,
Petitioner, Index No, 4008 -!7

-against-

ORLY GENGER, ARIE GENGER, GLENCLOVA

INVESTMENT COMPANY, TR INVESTORS, LLC PETITION FOR

NEW TR EQUITY I, LLC, NEW TR EQUITY I, LLC, TURNOVER OF
TRANS-RESOURCES, INC., ARNOLD BROSER, TRUST PROPERTY
DAVID BROSER, JOHN DOES. 1-20, and AND OTHER RELIEF
JANE DOES 1-20,

Respondents,
x

 

TO THE SURROGATE’S COURT, COUNTY OF NEW YORK:

It is respectfully alleged:

The Parties

1. Petitioner, Dalia Genger, resides and is domiciled at 200 E. 65" Street, in the City
of New York, County of New York and State of New York.

2. Petitioner is the Trustee of the Orly Genger 1993 Trust (the “Orly Trust’).

3. Respondent Orly Genger (“Orly”) is the only non-contingent beneficiary of the
Orly Trust. The remaining respondents (“Respondents”) are interested parties who wrongfully
aided and abetted Orly in the misappropriation of Orly Trust assets.

Jurisdiction and Venue
4. This Court has subject matter jurisdiction pursuant to the Surrogate’s Court

Procedure Act, inter alia, SCPA 103(50), SCPA 207(1), and SCPA 209(6).

-|-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 2 of 16

5. Venue in this County is proper pursuant to, inter alia, SCPA 207(1).
The Orly Trust

6. On or around December 13, 1993, Arie Genger (“Arie”) settled the Orly Trust
pursuant to a written Trust Agreement executed by Arie, as Grantor, the two prior Trustees,
Lawrence M. Small and Sash A. Spencer (the “Trust Agreement”). (Ex. 1.)

7. Pursuant to Article ELEVENTH, Section C of the Trust Agreement, all trust
funds are to be held in the name of the Orly Trust, and no Orly Trust assets are to be used for the
benefit of Orly’s creditors (the “Trust Agreement Obligations”).

8. The Respondents were aware of the Trust Agreement Obligations.

Orly Trust Derivative Litigation

9. In July 2010, Orly instituted a derivative action the Supreme Court, New York
County entitled Arie Genger, et al. v. Sagi Genger, et al., Index No. 651089/2010, by which she
brought claims “on behalf of the Orly Trust as the beneficiary of the Orly Trust” (the “Orly Trust
Derivative Litigation”). The Complaint sought to assert claims for the Orly Trust’s ownership in
shares of stock in a company called Trans-Resources, Inc. (“TRI”). Orly later amended her

pleading to assert claims against, inter alia, the purchasers of those TRI shares, Respondents

 

Glenclova Investment Company, TR Investors, LLC, New TR Equity I, LLC, and New TR
Equity II, and TRI (collectively, the “Trump Group Entities”). (Ex. 2.)

10. On January 2, 2013, in the Orly Trust Derivative Litigation, Justice Jaffe of the
Supreme Court, New York County adopted Orly’s position that she “has legal standing to
represent the Orly Trust” and “may act on behalf of the Orly Trust unless and until the
Surrogate's Court rules otherwise in an appropriate action there.” (Ex. 3.)

11. Earlier on in the same Orly Trust Derivative Litigation, Orly moved to restrain

-2-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 3 of 16

Petitioner from pursuing what Orly characterized as a “duplicative” action as Trustee of the Orly
Trust before the Delaware Chancery Court, by which Petitioner was seeking a declaration of
obtain ownership of the same TRI shares. According to Orly: “In the instant action ..., I seek,
among other things, the return of those [same] TRI Shares to the Orly Trust.” Also according to
Orly, Petitioner’s “contention that the Orly Trust is not a party to this action ... is meritless.
Orly is prosecuting this action on behalf of the Orly Trust.” The Supreme Court, New York
County, agreed, restraining Petitioner from pursuing the action in the Delaware Chancery Court
by which the Orly Trust had sought the TRI shares. (Ex. 4.)

12. As a derivative plaintiff for the Orly Trust, having prevented the ‘duplicative
litigation’ brought by Petitioner herself on behalf of the Orly Trust, Orly became the de facto
trustee of the Orly Trust and owed fiduciary duties to the Orly Trust.

13. Respondents knew that Orly owed fiduciary duties to the Orly Trust.

Discontinuance With Prejudice of
The Orly Trust Claims

14. = In June 2013, Orly disclosed that she had “entered into a confidential settlement
agreement to resolve all issues among the stipulating parties,” which included the Trump Group
Entities. However, the settlement terms were left undisclosed. Petitioner sought production of
the settlement agreement, but Orly refused to produce it, claiming the document was too
“confidential.” When it was proposed that the document be produced under “Attorney’s Eye’s
Only” limitation, Orly refused that proposal as well. Instead, Orly submitted the Settlement
Agreement to Justice Jaffe, unsolicited, for in camera inspection.

15. By letter dated June 28, 2013, counsel to the Trump Group Entities wrote to the
Court on behalf of all settling parties “including ... Orly Genger” confirming that: “A material

term of the agreement among the settling parties was the dismissal of all claims presently

-3-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 4 of 16

pending against one another, in whatever capacity they were brought. [If the settlement
stipulation was drafted so as to] have the effect of not dismissing Orly Genger's derivative claims
against the Trump Group [Entities], contrary to the agreement of the settling parties. Excluding
such claims from the claims that are to be dismissed is not what the Trump Group [Entities]
bargained and paid for in the settlement .. .” (Ex. 5, emphases in original.)

16. Neither Orly nor any of the other settling parties disagreed with counsel’s
statements regarding the scope of the settlement. Accordingly, on July 1, 2013, Justice Jaffe
signed the requested Stipulation and Order of Discontinuance with Prejudice. (Ex. 6.)

The Trump Group Entities Settlement Agreement

17. Months later, as part of a parallel proceeding, the United States District Court
directed Orly to produce her settlement agreement with the Trump Group Entities (the “Trump
Group Entities Settlement Agreement”). (Ex. 7.) The document revealed that Orly had settled
her claims against the Trump Group Entities both “in her individual capacity and in her capacity
as beneficiary of the Orly Genger 1993 Trust” — the latter being the very capacity by which this
Court permitted Orly to assert derivative claims. According to its signatories, the purpose of the
agreement was “to resolve all issues, disputes and disagreements between [Orly and the other
Settling Parties], including but not limited to the issue of ownership of all [TRI] shares,” most
significantly those TRI shares claimed by the Orly Trust.

18. In exchange, the Trump Group Entities agreed to pay $32.3 million to the so-
called “AG Group,” consisting of Orly, her father Arie, and Respondents Arnold and David
Broser (collectively, “the Brosers”). Upon information and belief, the Brosers are creditors of
Orly personally, to whom Orly owes many millions of dollars. The payments were broken up

into: (a) an immediate payment of $17.3 million and (b) two follow-up payments of $7.5 million.

-4.
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 5 of 16

According to the federal court, which reviewed the document, “Orly monetized her beneficial
interest in the Orly Trust[’s] [TRI] shares for $32.3 million ....” (Ex. 8.)

19. The Trump Group Entities have since reaffirmed that the federal court construed
the Trump Group Entities Settlement Agreement correctly:

“[Any suggestion] that the confidential settlement agreement might only dis-miss

Orly’s individual claims against the Trump Group [Entities], but not resolve the

Orly Trust’s claims against the Trump Group [Entities] and the TPR Group... is

counterfactual. This Court has already held that certain of Orly’s claims in this

action, including the remaining claims, are derivative in nature, and may be
maintained by Orly on behalf of the Orly Genger 1993 Trust. ... In settling the

claims among them, the Trump Group [Entities], Trans-Resources, Orly and Arie

agreed to the dismissal of all claims presently pending against one another. This

agreement is memorialized in the Second Amended Stipulation of

Discontinuance.

20. Evidencing this intent, in Section 6(a) of the Trump Group Entities Settlement
Agreement, Orly settled and released all of her claims in the Trump Group Entities Settlement in
both her derivative and individual capacities. (Ex. 7, p. 10: Orly releasing the Trumps “‘in all
capacities.”) In Section 8(a) thereof, Orly further agreed to “cause” the Orly Trust to do the
same, which she later did, advising the Delaware Chancery Court that she favored dismissal of
Petitioner’s action on behalf of the Orly Trust. The case was dismissed.

The Settlement Proceeds

21. | Under applicable law, the proceeds of a settlement obtained in a derivative
lawsuit belong to the direct plaintiff (in this case, the Orly Trust), not the derivative plaintiff (in
this case, Orly personally). Nonetheless, to date, none of the aforementioned $32.3 million (the
“Settlement Proceeds”) has been remitted to the Orly Trust, nor have any of the settling parties
indicated an intention to do so in the future.

22. Ata hearing before Justice Jaffe on March 25, 2015, counsel to the Trump Group

Entities confirmed that $17.3 million of the Settlement Proceeds has already been paid, but that

-5-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 6 of 16

$15 million remains to be paid, less possible “set-offs” and subject to possible acceleration or
extension of those payment dates. (Ex. 9, pp. 10-11.)

23. In a recent brief, Orly has alleged that, to date, she has not personally received
any of the Settlement Proceeds. If true, this means $17.3 million of the Settlement Proceeds has
been paid to other members of the “AG Group,” i.e., the Brosers and Arie (the “Initial
Payment”). Orly has not disclosed the intended recipients of the remaining $15 million.

24. Consistent with her fiduciary duty to the Orly Trust and the express terms of the
Trust Agreement Obligations, Orly was required to ensure that the Trump Group Entities
Settlement proceeds were paid to the Orly Trust. Orly failed to comply with these duties and
obligations. Respondents were aware of, and aided and abetted, Orly’s breaches of her fiduciary
duty to the Orly Trust and the express terms of the Trust Agreement Obligations.

25. In addition to the named Respondents, Orly was further aided and abetted in her
breaches of her fiduciary duty to the Orly Trust and the express terms of the Trust Agreement
Obligations was aided and abetted by other attorneys, advisors and other professionals who were
aware of her duties and obligations and profited from the breach thereof. Petitioner reserves her
right to amend her Petition to add these John Does and Jane Does as additional Respondents, as
further facts become available through discovery and otherwise.

Petitioner’s Substitution Motion

26. In order to protect the rights of the Orly Trust, Petitioner moved in the Supreme
Court, New York County, for an order permitting it to substitute for Orly as plaintiff in the Orly
Trust Derivative Litigation and compelling the settling parties to deposit the Settlement Proceeds
into Court. Orly vigorously opposed the Petitioner’s motion, on the ground, inter alia, that she is

seeking to remove the Petitioner as Trustee of the Orly Trust. By Interim Order dated May 7,

-6-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 7 of 16

2015, Justice Jaffe neither granted nor denied the motion, but rather held it in abeyance pending
this Court’s determination of Orly’s removal petition. (Ex. 10.)

27. At the March 25, 2015 hearing on Petitioner’s motion, Justice Jaffe suggested it
might already be too late to deposit the Initial Payment into Court, as the $17.3 million
apparently has already been paid out to non-parties. (Ex. 9, p. 28: “it sounds like that ship has
sailed”). Accordingly, Petitioner brings this Petition seeking, inter alia, monetary damages for
misappropriation of Orly Trust assets. To the extent such Settlement Proceeds are recoverable,
Petitioner seeks turnover of those funds for the Orly Trust.

Count I: Aiding and Abetting Breach of Fiduciary Duty
Against All Respondents

28. The allegations contained in paragraphs 1 through 27 hereinbefore are realleged
as if fully set forth herein.

29. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

30. Orly owed a fiduciary duty to the Orly Trust.

31. | Consistent with her fiduciary duty to the Orly Trust, Orly was required to ensure
that the Settlement Proceeds were paid to the Orly Trust.

32. Orly did not so do. Instead, she entered into the Trump Group Entities Settlement
Agreement, which provided for the Settlement Proceeds to be paid to parties other than the Orly
Trust, and she authorized payment of the Settlement Proceeds to such other parties.

33.  Orly’s actions constitute a breach of fiduciary duty.

34. Respondents were aware of Orly’s fiduciary duty to the Orly Trust.

35. | Respondents knowingly induced and/or participated in Orly’s breach of her

fiduciary duty to the Orly Trust by, inter alia, taking the Settlement Proceeds which belong to the
-7-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 8 of 16

Orly Trust, by drafting and entering into the Trump Group Entities Settlement Agreement which
failed to direct payment of the Settlement Proceeds to the Orly Trust, by advising and inducing
Orly to enter into the Trump Group Entities Settlement Agreement which failed to direct
payment of the Settlement Proceeds to the Orly Trust, and/or by directing and authorizing
payment of the Settlement Proceeds to parties other than the Orly Trust.

36. In doing so, Respondents aided and abetted Orly’s breach of fiduciary duty.

37. The Orly Trust has been injured by Respondents’ aiding and abetting of Orly’s
breach of her fiduciary duty to the Orly Trust in the amount of $32.3 million, plus statutory
interest.

Count II: Tortious Interference with Contract
Against All Respondents

38. The allegations contained in paragraphs 1 through 37 hereinbefore are realleged
as if fully set forth herein.

39. The Trust Agreement is a valid contractual agreement by the Orly Trust.

40. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

41. | Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

42. Respondents were aware of the Trust Agreement Obligations.

43. The Orly Trust, acting through its de facto trustee Orly in the Orly Trust
Derivative Litigation, breached the Trust Agreement Obligations by causing the Settlement
Trustees to not be held in the name of the Orly Trust, and to instead use the Settlement Proceeds

for the benefit of Orly’s creditors, including the Brosers.

-8-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 9 of 16

44. Respondents caused the Orly Trust’s breach of the Trust Agreement Obligations
by, inter alia, taking the Settlement Proceeds which belong to the Orly Trust, by drafting and
entering into the Trump Group Entities Settlement Agreement which failed to direct payment of
the Settlement Proceeds to the Orly Trust, by advising and inducing Orly to enter into the Trump
Group Entities Settlement Agreement which failed to direct payment of the Settlement Proceeds
to the Orly Trust, and/or by directing and authorizing payment of the Settlement Proceeds to
parties other than the Orly Trust.

45. In doing so, Respondents tortiously interfered with the Trust Agreement
Obligations.

46. | Respondents’ interference with the Trust Agreement Obligations was both
intentional and improper.

47. The Orly Trust has been injured by Respondents’ tortious interference with
contract in the amount of $32.3 million, plus statutory interest.

Count III: Money Had and Received
Against All Respondents

48. The allegations contained in paragraphs 1 through 47 hereinbefore are realleged
as if fully set forth herein.

49. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

50. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

51. Orly was required to ensure that the Settlement Proceeds were paid to the Orly

Trust.
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 10 of 16

52. Respondents knew that Orly was required to ensure that the Trump Group Entities
Settlement proceeds were paid to the Orly Trust.

53. However, pursuant to the terms of the Trump Group Entities Settlement
Agreement, the Settlement Proceeds were and are to be paid by the Trump Group Entities to
parties other than the Orly Trust.

54. None of the Settlement Proceeds have been paid to the Orly Trust.

55. | Respondents received and/or are currently holding the Settlement Proceeds
instead of the Orly Trust.

56. Respondents received a benefit from the Settlkement Proceeds which belongs to
the Orly Trust.

57. Under principles of good conscience, Respondents should not be allowed to retain
the Settlement Proceeds which belong to the Orly Trust, but rather should be compelled to return
all $32.3 million to the Orly Trust, plus statutory interest.

Count IV: Unjust Enrichment
Against All Respondents Except Trump Group Entities

58. The allegations contained in paragraphs 1 through 57 hereinbefore are realleged
as if fully set forth herein.

59. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

60. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

61. | Orly was required to ensure that the Settlement Proceeds were paid to the Orly

Trust.

-10-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 11 of 16

62. Respondents knew that Orly was required to ensure that the Settlement Proceeds
were required to be paid to the Orly Trust.

63. Respondents (except the Trump Group Entities) received the Settlement Proceeds
instead of the Orly Trust.

64. Respondents (except the Trump Group Entities) received a benefit from receiving
the Settlement Proceeds which belong to the Orly Trust.

65. The benefit Respondents (except the Trump Group Entities) received from
payment of the Settlement Proceeds was at the expense of the Orly Trust.

66. Under principles of equity and good conscience, Respondents (except the Trump
Group Entities) must make restitution to the Orly Trust in the amount of $32.3 million, plus
statutory interest.

Count V: Turnover
Against All Respondents

67. The allegations contained in paragraphs 1 through 66 hereinbefore are realleged
as if fully set forth herein.

68. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

69. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

70. Orly was required to ensure that the Settlement Proceeds were paid to the Orly
Trust.

71. | Respondents knew that Orly was required to ensure that the Settlement Proceeds

were required to be paid to the Orly Trust.
-11-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 12 of 16

72. | Respondents (except the Trump Group Entities) received the Settlement Proceeds
instead of the Orly Trust.

73. Respondents (except the Trump Group Entities) have in their possession the
Settlement Proceeds which should be delivered to the Orly Trust.

74. Respondents have refused to turn over the Settlement Proceeds to the Orly Trust
or pay it into Court.

75. | Respondents should be compelled to turn over to the Orly Trust all Settlement
Proceeds in their possession, custody or control.

Count VI: Accounting
Against Respondent Orly

76. The allegations contained in paragraphs 1 through 75 hereinbefore are realleged
as if fully set forth herein.

77, Orly has never provided an accounting of the Settlement Proceeds, which are an
asset of the Orly Trust.

78. As a matter of law and equity, Orly should provide an accounting of the
Settlement Proceeds.

Interested Parties

79. | The names and addresses of all persons, other than the Petitioner, interested in the
obtaining a determination of the issues presented in this Petition, and all other persons interested
in this proceeding who are required to be cited upon this application or concerning whom this
Court is required to have information, are:

(a) The following who are of full age and sound mind or are corporations or
associations:

ORLY GENGER
780 Greenwich Street, Apt. 4P

-12-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 13 of 16

New York, New York
Interest: Beneficiary and Respondent

ARIE GENGER
17001 Collins Avenue,
Sunny Isles Beach, Florida

Interest: Respondent

GLENCLOVA INVESTMENT COMPANY
41 Madison Ave,
New York, New York

Interest: Respondent

TR INVESTORS, LLC
41 Madison Ave,
New York, New York

Interest: Respondent

NEW TR EQUITY I, LLC
41 Madison Ave,
New York, New York

Interest: Respondent

NEW TR EQUITY II, LLC,
41 Madison Ave,

New York, New York

Interest: Respondent

TRANS-RESOURCES, INC.
41 Madison Ave,
New York, New York

Interest: Respondent

ARNOLD BROSER
5371 Fisher Island Drive,
Miami Beach, Florida

Interest: Respondent

-13-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19

(b)

(c)
(d)

80.

DAVID BROSER
104 West 40th Street, 19th Floor
New York, New York

Interest: Respondent

SAGI GENGER 1993 TRUST
C/O John Dellaportas
Morgan, Lewis

101 Park Avenue,

New York, New York

Interest: Contingent Remainderman
The following who are persons under disability:
Infants: None

Others under a disability: None

The following persons who are confined in prison: None

Page 14 of 16

The following persons whose names or whereabouts are unknown: None

There are no persons, corporations or associations other than those mentioned

who are interested in this proceeding.

81.

other court except Motion Seq. 42 (for payment into Court) in the Orly Trust Derivative
Litigation, entitled Arie Genger, et al. v. Sagi Genger, et_al., Index No. 651089/2010 in New

York Supreme Court, New York County. Motion Seq. 42 was held in abeyance by the Supreme

No previous application for this or similar relief has been made to this or any

Court pending a determination by this Court.

-14-
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 15 of 16

WHEREFORE, Petitioner requests the following relief against all Respondents:

a.

b.

damages in in the amount of $32.3 million, plus statutory interest;
imposition of a constructive trust on the Settlement Proceeds;

an order directing the delivery of the Settlement Proceeds to her as Trustee;
an accounting of the Settlement Proceeds; and

such other relief as to the Court seems just and necessary.

Dated: June 13, 2016

(Signature of Petitioner)

Dalia Genger

(Print Name)
Case 1:19-cv-09365-AKH Document 1-1 Filed 10/09/19 Page 16 of 16

STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK. )
VERIFICATION
I, the undersigned the petitioner named in the foregoing petition, being duly sworn, say:

VERIFICATION: I have read the foregoing petition subscribed by me and know the contents
thereof, and the same is true of my own knowledge, except as to the matters therein stated to be
alleged upon information and belief, and as to those matters I believe it to be true.

(Signature of Petitioner)
Dalia Genger

(Print Name)

On the [F h day of dy Nn , 20 I{,_, before me personally

came Dalia Genger to me known to be the person described in and who executed the foregoing
instrument. Such person duly swore to such instrument before me and duly acknowledged that
he/she executed the same.

Ch ATA

 

Notary Public
QHArare
Notary aie geen Of New York J UDPH BACHMAN
uate 02. BA6048319 LAW OFFICES OF JUDITH BACHMAN
Commence soctand County 254 S. Main Street, Suite 306
‘Jp (F New City, New York 10956

(845) 639-3210

jlbesq_99@yahoo.com

Attorneys for Petitioner Dalia Genger
